                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




DANNIE G. NEAL,                          )
                                         )
             Plaintiff,                  )              CIVIL ACTION NO.
vs.                                      )
                                         )              3:19-CV-0685-G (BH)
CITY OF DALLAS,                          )
                                         )
             Defendant.                  )


         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the findings,

conclusions, and recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the opinion

that the findings and conclusions of the magistrate judge are correct and they are

accepted as the findings and conclusions of the court. This case will be dismissed by

separate judgment for failure to follow court orders.

      SO ORDERED.

May 15, 2019.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
